          Case 1:20-cv-03668-GHW-SDA Document 30 Filed 08/22/20 Page 1 of 2

File Exhibit 13 under seal, Page 1


August 22, 2020

VIA ECF/EMAIL
Honorable Judge Gregory Woods
Honorable Magistrate Judge Stewart Aaron
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran et al vs. National Futures Association et al 1:20-Cv-03668-GHW-SDA


                      LETTER MOTION TO FILE EXHIBIT 13 UNDER SEAL


Dear Hon. Judge Stewart Aaron:
        Pursuant to Your Honor’s Individual Rule 3, Plaintiff writes to respectfully request to file under
seal Exhibit 13 which was intended to be filed with the Complaint(¶258-¶259). It was unable to file it at
that time as the Court was closed.
        Plaintiff does not believe the document should be filed under seal, and objects to the filing of this
document under seal. However, because of a previous gag-order, which is attached to this letter, Plaintiff
in the abundance of caution, is not clear if it is able to file this document in the public domain. The
motions related to the procurement of the confidentiality order are also attached.
         Plaintiff has demonstrated in the attachments why it objects to the blanket confidentiality order,
as it is overly broad and is an umbrella gag-order that has no showing of good cause, that is not
permissible. Plaintiff intends to move the Court (in due course) to overturn the confidentiality order, as
it is not valid in this Court. There was no good cause showing and there is no showing of direct economic
injury, or any reference to contents that are commercially sensitive. Further Exhibit 13 is already heavily
redacted.
        Exhibit 13 contains the Guarantee and Fee Agreements referred to in the pending motion for
reconsideration and referred to in the Complaint that date back to August 28, 2014, that were placed on
Plaintiff’s trading account with knowledge and consent. This document therefore has material impact on
the fraudulent concealment alleged in the Complaint. Exhibit 13 shows that Howard Rothman and Robert
Boshnack and other Vision affiliates had personal guarantees and fee arrangements on Plaintiffs’
accounts dating back to 2014, which were fraudulently concealed from Plaintiffs and all other customers
and traders who were impacted by this scheme. The Complaint alleges that concealment of this
arrangement is continuing in the market place today and others traders accounts are being guaranteed
and distributed to Vision affiliates without their knowledge, and unlawful fees are being deducted from
these accounts with profits being depleted. The Complaint also alleges that NFA and Defendants had
full knowledge of these agreements dating back to August 2014, have signature on documents
authorizing this conduct, and know that it is being concealed from customers. This forms the thrust of
fraudulent concealment claims, directly impacting when Plaintiff opened the account in January 2017.
          Case 1:20-cv-03668-GHW-SDA Document 30 Filed 08/22/20 Page 2 of 2

File Exhibit 13 under seal, Page 2


        The Complaint alleges that the failure to disclose these agreements is a material violation of the
Commodities Exchange Act, and constitutes material violations of numerous other NFA rules, CFTC
rules and also constitutes fraud. Plaintiffs would never have opened the account at ADMIS, if these
agreements with ADMIS, Vision affiliates, Rothman and Boshnack were disclosed. Under the material
disclosure laws under the CEA, they were obligated to be disclosed. Plaintiffs have suffered losses and
damages accordingly. Plaintiff never agreed to do business with Vision affiliates, Howard Rothman or
Robert Boshnack. Vision Financial Markets, LLC was disbarred in June 2014, and had over 172 CFTC
reparations cases filed against it for improper conduct and causing over $2million dollars of customer
losses and fines. (See ECF 24)
       In the interests of completing the filing of the original complaint, and the proper review of the
motion for reconsideration, Plaintiff is following the rules for filing under seal Exhibit 13 in this initial
step. The omission of Exhibit 13, in the Courts review, contributed to a manifest error in fact, in the
review of the initial Complaint.
        Attached to this Motion are the Confidentiality Order, and the two motions that led to the issuance
of the order. In accordance with Individual Rules of Practice, contemporaneously to this filing, Plaintiff
will also upload under seal Exhibit 13 (hoping it can operate the ECF filing system for sealed filings)


        Respectfully submitted,
         //SSK//
         Samantha S. Kumaran.
